SCHWAB, C. J.,
Concurring.
I concur in the majority opinion. However, I wish to add that in my opinion, even assuming the testimony in question were otherwise admissible, it was not relevant in the case at bar. Both at trial and on appeal the only relevance claimed for it by the defendant was that it was evidence of entrapment. As I read the testimony its only relevance would be on the issue of duress as distinguished from entrapment. Duress and entrapment involve totally different states of mind. Entrapment deals with the cause of a criminal state of mind; duress negates a criminal state of mind.